TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00267-CR



                                 Kennet Haywood, Appellant

                                               v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
     NO. D-1-DC-13-200975, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Kennet Haywood has informed this Court that she no longer wishes to pursue this

appeal and has filed a motion to dismiss it. Her motion to dismiss this appeal is granted and the

appeal is dismissed. See Tex. R. App. P. 42.2(a).




                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: July 26, 2013

Do Not Publish